IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RANDY D. CHAMBERS and                 NOT FINAL UNTIL TIME EXPIRES TO
MARTHA CHAMBERS, et al.,              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Petitioners,
                                      CASE NO. 1D15-5156
v.

NATIONSTAR MORTGAGE,
LLC,

     Respondent.
___________________________/

Opinion filed December 9, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Randy D. Chambers and Martha Chambers, pro se, Petitioners.

Joseph Troendle and Justin E. Hekkanen of Akerman LLP, Jacksonville; Nancy M.
Wallace of Akerman LLP, Tallahassee; and William P. Heller of Akerman LLP, Fort
Lauderdale, for Respondent.




PER CURIAM.

      DENIED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.